Exhibit 10.16

Achillion Pharmaceuticals, Inc.

Incentive Stock Option Agreement

Granted Under 2015 Stock Incentive Plan

 

1. Grant of Option.

This Incentive Stock Option Agreement (this “Agreement”) evidences the grant by
Achillion Pharmaceuticals, Inc. a Delaware corporation (the “Company”), on
[                     ], 20[    ] (the “Grant Date”) to [                    ],
an employee of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2015 Stock
Incentive Plan (as amended and/or restated from time to time, the “Plan”), a
total of [             ] shares (the “Shares”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”) at $[        ] per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
[                ] (the “Final Exercise Date”).

It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

(a) This option will become exercisable (“vest”) as to [    ]% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional [    ]% of the original number of Shares at the end of each
successive [three-month] period following the [first] anniversary of the Grant
Date until the [fourth] anniversary of the Grant Date.

(b) The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form of Notice of Stock Option Exercise attached hereto as Exhibit A,
signed by the Participant, and received by the Company at its principal office,
accompanied by this Agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of Shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).



--------------------------------------------------------------------------------

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause, the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment. If, prior to the Final Exercise Date, the Participant
is given notice by the Company of the termination of his or her employment by
the Company for Cause, and the effective date of such employment termination is
subsequent to the date of the delivery of such notice, the right to exercise
this option shall be suspended from the time of the delivery of such notice
until the earlier of (i) such time as it is determined or otherwise agreed that
the Participant’s employment shall not be terminated for Cause as provided in
such notice or (ii) the effective date of such termination of employment (in
which case the right to exercise this option shall, pursuant to the preceding
sentence, terminate immediately upon the effective date of such termination of
employment). If the Participant is party to an employment or severance agreement
with the Company that contains a definition of “cause” for termination of
employment, “Cause” shall have the meaning ascribed to such term in such
agreement. Otherwise, “Cause” shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
the Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant’s employment shall be considered to have been terminated for
“Cause” if the Company determines, within 30 days after the Participant’s
resignation, that termination for Cause was warranted.



--------------------------------------------------------------------------------

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

 

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

     

Achillion Pharmaceuticals, Inc.

Dated:

        By:  

 

              Name:                 Title:  



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The Participant hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The Participant hereby acknowledges receipt of a copy of the
Plan.

 

PARTICIPANT:

 

Address:  

 

 

 

Date:  

 



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF STOCK OPTION EXERCISE

Date: [                    ]

Achillion Pharmaceuticals, Inc.

300 George Street

New Haven, CT 06511

Attention: Treasurer

Dear Sir or Madam:

I am the holder of an Incentive Stock Option granted to me under the Achillion
Pharmaceuticals, Inc. (the “Company”) 2015 Stock Incentive Plan, as amended
and/or restated from time to time, on [                     ] for the purchase
of [             ] shares of Common Stock of the Company at a purchase price of
$[        ] per share.

I hereby exercise my option to purchase [            ] shares of Common Stock
(the “Shares”), for which I have enclosed [            ] in the amount of
[            ]. Please register my stock certificate as follows:

Name(s):                                                           

 

 

Address:                                                            

Tax I.D.#:                                                         

I represent, warrant and covenant as follows:

1. I am purchasing the Shares for my own account for investment only, and not
with a view to, or for sale in connection with, any distribution of the Shares
in violation of the Securities Act of 1933, as amended (the “Securities Act”),
or any rule or regulation under the Securities Act.

2. I have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.

3. I have sufficient experience in business, financial and investment matters to
be able to evaluate the risks involved in the purchase of the Shares and to make
an informed investment decision with respect to such purchase.

4. I can afford a complete loss of the value of the Shares and am able to bear
the economic risk of holding such Shares for an indefinite period.



--------------------------------------------------------------------------------

Exhibit A

 

Very truly yours,

 

(Signature)

Name: